     Case 2:19-cv-00450-TLN-KJN Document 76 Filed 07/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                                 No. 2: 19-cv-0450 TLN KJN P
12                       Plaintiff,
13           v.                                           ORDER
14    KUERSTON, et al.,
15                       Defendants.
16

17          Plaintiff has requested that the court seal confidential documents relating to the California

18   Department of Corrections and Rehabilitation’s investigation of plaintiff’s complaint and the

19   report of findings made during that investigation.

20          Good cause appearing, IT IS HEREBY ORDERED that plaintiff’s motion to seal these

21   documents (ECF No. 60-1-) is granted.

22   Dated: July 8, 2020

23

24
     Tay450.seal
25

26
27

28
                                                          1
